Mr. Justice Thomas delivered the opinion of the court: Claimant is the widow of Lige W. Turner, deceased, who was sheriff of Saline County in 1926. On July 12,1926 Turner and Charlie Wiggins, one of his deputies, went to Jacksonville, Florida, to get Edgar Mayes, a fugitive from justice charged with murder in Saline County. The expenses in going after Mayes and returning him to Saline County for trial are alleged to have been $243.75. A claim for that amount was presented to the county board of Saline County by claimant on January 3, 1931. The county board refused to allow the claim on the grounds that it was a charge against the State, and on September 21, 1932, claimant filed her declaration in this court asking for an award against the State for the amount of the claim. To the declaration the State has plead the Statute of Limitations. The record shows conclusively that the claim accrued more than five years prior to the time it was filed with the secretary of this court. Section 10 of the Act creating the Court of Claims provides that every claim against the State, cognizable by the Court of Claims shall be forever barred unless the claim is filed with the secretary of the court within five years after the claim first accrues. This statute is mandatory and under its provisions the claim is barred. An award is therefore denied and the cause is dismissed.